Hurt, Judge.
This is a conviction for theft of sheep, the property of Margaret MtiSTeeley.
Upon the trial, over the objections of defendant, the State read in evidence part of the transcript before the committing court, showing that Mrs. MtiSTeeley made the complaint, and that defendant waived an examination and gave bond, etc. That part of the transcript, under the facts in this case, which showed who made the complaint, was competent. But that part which informed the jury that defendant waived an examination and gave bond was very clearly inadmissible, and should not have been permitted to go to the jury.
We are of the opinion that the evidence in this case is not sufficient to sustain the conviction. (The Reporter will give the evidence in full.) ■
The judgment is reversed and the cause remanded.

Reversed and remanded.